DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20/21” has been used to designate both a hole in the jawbone and wire threaded inserts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20/21" and "30/31" have both been used to designate wire threaded inserts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended the claims to include the limitation “a threaded insert that threads into said wire threaded insert and has an internal threaded hole”. It is noted that as discussed in paragraph 51 of the published application the applicant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claim is directed towards “A wire threaded insert, abutment and dental implant”, however, in the body of the claim, the applicant claims “a wire threaded insert”, “an abutment” and “a dental implant” along with other limitations such as “a threaded insert” and “a threaded fastener”. It is unclear if the limitations in the pre-amble are the same as those in the body of the claim or different. For examination purposes, the limitations in the preamble are being interpreted as the same as those in 
Further the limitations with respect to the threaded fastener “is threaded through said dental implant and into said internal hole of said threaded insert” is unclear in view of the combination of the claimed limitation of the abutment having a threaded shaft that is configured to thread into the threaded hole of the threaded insert. It is unclear how two different threaded portions can be threaded into a single hole. For examination purposes, the limitation of the threaded fastener being configured to be threaded into the internal hole of the threaded insert is being interpreted as being threaded into the tapped hole of the abutment, however, the applicant should amend the claimed to clarify what is being claimed. 
The applicant further claims “said dental implant further includes an internal tapered hole that is tapered to be narrower within said dental implant”. It is unclear what the applicant is trying to claim with respect to the hole being tapered and narrower and how “narrower” further limits the claimed tapered hole. For examination purposes, the limitation is being interpreted as the hole has a tapered portion such that a portion of the tapered hole is narrower than another portion of the tapered hole.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dental implant” in claim 1 is used by the claim to mean “a prosthetic,” while the accepted meaning is “a dental root.” The term is indefinite because the specification does not clearly redefine the term.
As discussed above, the claimed limitations of “a dental implant” is unclear. It is noted that a dental implant is known to be a component that interfaces with the bone of the jaw to support a dental prosthesis (see cited reference), however, as claimed, it appears that the applicant is claiming the dental implant to be a prosthetic element which attached to an abutment.  The applicant discusses in the specification, such as in published paragraph 42, “The dental implant in these figures is a wire threaded insert 30” and the prosthetic elements as “a molar 48, 48A/48B”, “a molar implant 48, 48A/48B”, “an incisor 47” and “the implant 47” as discussed in paragraph 52 of the published application. As shown above, it is unclear as to what structure the applicant is trying to claim with respect to the structure of the “implant” based on the accepted meaning of a dental implant as the dental implant as discussed by the applicant. It is noted that as discussed above the claimed dental implant is being interpreted as a prosthetic element, however, the applicant should amend the claims to clarify what is being claimed and include amendments to the specification as necessary to match the limitations used in the claims with the limitations of the specification.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reipur (6,213,775) in view of Ross (4,744,756).
Reipur teaches a dental implant system (see 112 rejection above regarding the interpreted on the pre-amble) comprising a wire threaded insert 12, the wire threaded insert 12 is configured to be inserted into a tapped hole 22 in a bone 23, a threaded insert 13 that thread into the wire threaded insert 12 and has an internal threaded hole 17, an abutment 14 having a first end with a threaded shaft 21 (see figs. 2, 4 the screw 20 is threaded within the abutment and extends from the end of the abutment to read on the limitation of a threaded shaft at the first end), the abutment having a second end with a hole (see figs. 2, 4, the hole in which the screw is inserted in), a dental implant 10 connected to the abutment (see fig. 1) and the dental implant further includes an internal tapered hole that is tapered to be narrower within the dental implant whereby the abutment is secured within the dental implant (see fig. 1 which shows the dental implant 10 including a tapered hole and the abutment 14 secured within the tapered hole).  Reipur teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dental implant having a through hole with a recess, a threaded fastener having a threaded shaft that is sized to pass through the 
Ross teaches a dental implant system (see 112 rejection above) comprising a abutment 90 having a first end with a threaded shaft 36, the abutment having a second end with a tapped hole 74, a dental implant 92 having a through hole (see fig. 13), a threaded fastener 76 having a threaded shaft sized to pass through the dental implant (see figs. 13-14), and the threaded fastener having a head 78 that is configured to engage the hole in the dental implant when the threaded fastener is threaded through the dental implant and into the tapped hole of the abutment to compress the dental implant onto the abutment (see 112 rejection above regarding interpretation of the claim, see figs. 13-14). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Reipur with the abutment, dental implant and threaded fastener as taught by Ross in order to allow the dental implant to be removable to allow the dental implant to be easily repaired when damaged or worn (col. 9, ll. 4-6). Reipur/Ross teaches the invention as substantially claimed and discussed above, however, does not specifically teach the through hole in the dental implant having a recess, however, Ross teaches the hole being tapered and the screw head being tapered in order to position the screw within the hole to compress the implant on the abutment. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tapered hole with a hole 
Reipur further teaches with respect to claim 2, wherein the wire threaded insert is fabricated from titanium (col. 3, II. 1-6), with respect to claim 5, wherein the wire threaded insert is at least partially coiled and configured to be threaded into the tapped hole (see figs. 3, 8, 13, 17-18), with respect to claim 6, wherein the wire threaded insert expands with the tapped hole (see figs. 8-9,17-18), with respect to claim 7, wherein the abutment 14 is tapered to match the tapered holes in the dental implant 10 (see fig. 1), with respect to claim 9, wherein the wire threaded insert tapers (see figs. 1-4), and with respect to claim 10, wherein the abutment is selected from the group including an aesthetic abutment (see figs. 1-4, the abutment is considered aesthetic). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reipur (6,213,775) in view of Ross (4,744,756) as applied to claim 2 above, and further in view of Berckmans et al. (2008/0220394).
Reipur/Ross teaches the invention as substantially claimed and discussed above, however, does not specifically teach the titanium is nanostructured.
Berckmans teaches an implant with titanium that is nanostructure (see abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Reipur/Ross with the nanostructure taught by Berckmans in order to promote osseointergartion.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reipur (6,213,775) in view of Ross (4,744,756) as applied to claim 1 above, and further in view of Glaszer et al. (2008/0004626).
Reipur/Ross teaches the invention as substantially claimed and discussed above, however, does not specifically teach the wire threaded insert is square in cross section.
Glaszer teaches a helically wound member which is square in cross section (par. 36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Reipur/Ross with the square cross section taught by Glazer as an obvious matter of design choice since it has been held that such a modification would have involved a mere change in shape of a component.

Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reipur (6,213,775) in view of Ross (4,744,756) as applied to claim 1 above, and further in view of Bradlely et al. (WO 2016/134405) in view of Keating et al. (2016/0045160).
Reipur/Ross teaches the invention as substantially claimed and discussed above, however, does not specifically teach the abutment includes a RFID transmitter, the abutment includes ID with medical records and the abutment includes a miniature transceiver.
Bradlely teaches a dental implant system wherein the system includes a RFID transmitter, ID with medical records and a miniature transceiver (it is miniature by nature 
Keating teaches the use of RFID tags and storing information on abutments (par. 23 and 34). It would have been obvious to one having ordinary skill in the art to modify the location of the elements taught by Reipur/Ross/Bradlely to be within the abutment in order to allow information related to the abutment to be stored on it to assist the treating professional.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reipur (6,213,775) in view of Ross (4,744,756) as applied to claim 1 above, and further in view of Stobbe et al. (2016/0317262).
Reipur/Ross teaches the invention as substantially claimed and discussed above, however, does not specifically teach the abutment includes a GPS transceiver.
Stobbe teaches a dental system including an abutment (the bar 151 is an abutment that is used to connect with a prosthesis) including a GPS transceiver 154 (par. 37, wearable technology, par. 66, GPS location technology). It would have been obvious to one having ordinary skill in the art before the effective filling date of the .  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of Reipur does not include a threaded insert between the insert and the abutment, however, as discussed above in detail, Reipur teaches element 13 between the insert 12 and abutment 14 as claimed.  Element 13 is threaded as illustrated in fig. 3 and discussed in col. 4, ll. 50-52 and is an insert since it is inserted into the insert 12 as claimed. It is noted that since the prior art of Reipur teaches the claimed limitations as substantially claimed and discussed above, the applicants arguments are not persuasive and the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Sapian has been cited to show that tapered hole and holes with recesses are known equivalents (see fig. 10 and fig. 16) and the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
ny inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/28/2021